UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7528


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

KENNETH WAYNE GRAGG,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.        Richard L.
Voorhees, District Judge.   (5:09-cv-00082-RLV: 5:05-cr-00220-
RLV-CH-1)


Submitted:    October 15, 2009              Decided:   October 22, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth Wayne Gragg, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kenneth    Wayne       Gragg    seeks      to    appeal      the    district

court’s      order    denying       relief      on     his     28     U.S.C.A.      § 2255

(West Supp. 2009) motion.            The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional       right.”         28    U.S.C.      § 2253(c)(2)         (2006).        A

prisoner      satisfies       this        standard      by     demonstrating            that

reasonable     jurists      would     find      that    any        assessment      of     the

constitutional       claims    by    the    district     court       is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                We have

independently reviewed the record and conclude that Gragg has

not   made    the    requisite       showing.          Accordingly,         we     deny    a

certificate     of     appealability         and     dismiss        the   appeal.          We

dispense     with    oral     argument       because         the    facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 DISMISSED



                                            2